                                                           1 David M. Newman (# 246351)
                                                              dnewman@afrct.com
                                                           2 ANGLIN, FLEWELLING, RASMUSSEN,
                                                              CAMPBELL & TRYTTEN LLP
                                                           3 301 N. Lake Ave., Suite 1100
                                                             Pasadena, California 91101-4158
                                                           4 Telephone: (626) 535-1900
                                                             Facsimile: (626) 577-7764
                                                           5
                                                             Attorneys for Defendant
                                                           6 WELLS FARGO BANK, N.A., successor
                                                             by merger with Wells Fargo Bank
                                                           7 Southwest, N.A., formerly known as
                                                             Wachovia Mortgage, FSB, formerly known
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           8 as World Savings Bank, FSB (“Wells
                                                             Fargo”)
                                                           9

                                                          10                             UNITED STATES DISTRICT COURT

                                                          11                             EASTERN DISTRICT OF CALIFORNIA

                                                          12

                                                          13 MARY E. MCKINNEY,                                 CASE NO.: 2:17-CV-02564-TLN-DB

                                                          14                Plaintiff,                         Assigned to Hon. Troy L. Nunley

                                                          15         v.                                        ORDER GRANTING WELLS FARGO
                                                                                                               BANK, N.A.’S REQUEST FOR
                                                          16 WELLS FARGO BANK, N.A.; and DOES 1 -              TELEPHONIC APPEARANCE
                                                             100, inclusive,
                                                          17                                                   Date: August 6, 2019
                                                                             Defendants.                       Time: 1:30 p.m
                                                          18                                                   Crtrm: 2

                                                          19

                                                          20         The Court, having considered the application of defendant WELLS FARGO BANK,
                                                          21 N.A., successor by merger with Wells Fargo Bank Southwest, N.A., f/k/a Wachovia Mortgage,

                                                          22 FSB, f/k/a World Savings Bank, FSB (“Wells Fargo”) to appear telephonically at the August 6,

                                                          23 2019 hearing on the Motion to Dismiss, and good cause appearing, hereby grants permission for

                                                          24 Wells Fargo’s counsel, David Newman, appear telephonically.

                                                          25         1.     IT IS SO ORDERED.
                                                          26

                                                          27 DATED: July 31, 2019                                      Troy L. Nunley
                                                                                                                       United States District Judge
                                                          28


                                                                                                           1                 CASE NO.: 2:17-CV-02564-TLN-DB
                                                                                                                                                     ORDER
